Opinion issued August 5, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00683-CV
                            ———————————
                        IN RE WEBBER, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Webber, LLC filed a petition for writ of mandamus challenging the

trial court’s August 25, 2020 order compelling relator to produce financial

statements concerning its net worth.1 On May 19, 2021, relator advised this Court



1
      The underlying case is Roxane Gillam Freeman, Individually and as Representative
      of the Estate of Heywood Freeman, Sr., Heywood Freeman, Jr. and Halynn
      Freeman, Decedents v. Webber, LLC, cause number 2019-27907, pending in the
      234th District Court of Harris County, Texas, the Honorable Lauren Reeder
      presiding.
that the parties had settled their differences, the order challenged in the petition

would be withdrawn, and relator would file a motion to dismiss. On July 14, 2021,

relator filed a motion to dismiss the proceeding, stating that the order challenged in

its petition for writ of mandamus had been withdrawn by the trial court pursuant to

an order signed July 13, 2021 order. A copy of the trial court’s July 13, 2021 order

is attached to relator’s motion to dismiss. Relator includes a certificate of conference

stating that relator conferred with real parties in interest and they agree to the relief

sought by relator’s motion. No opinion has issued.

      We grant relator’s motion and dismiss this case. Any pending motions are

dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.




                                           2